           Case 2:21-mc-00211-HLT Document 2 Filed 07/26/21 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS


IN RE: REQUEST FOR JUDICIAL                           D. Kan. CASE NO.: 21-00211
ASSISTANCE FROM THE FAMILY
COURT IN MUĞLA, TURKEY                                REF No.: 2019/453
IN THE MATTER OF
ÖZGUR ERSAN V. DENIZ TEKIN ERSAN                      FOREIGN REF NO: 189-25-21-30
                                /

             GOVERNMENT’S MEMORANDUM OF LAW IN SUPPORT OF
             APPLICATION FOR ORDER PURSUANT TO 28 U.S.C. § 1782

       Now comes the United States of America, by its counsel, Duston J. Slinkard, Assistant

United States Attorney for the District of Kansas, and Christopher Allman and Steven W.

Brookreson, II, Assistant United States Attorneys, and submits this Memorandum of Law in

support of the Ex Parte Application for Order, 1 pursuant to 28 U.S.C. § 1782, to execute a Letter

of Request from judicial authorities in the Family Court of Muğla, Turkey for international judicial

assistance to obtain certain testimony from Shane Robert Cooney.

                                        INTRODUCTION

       The request for international judicial assistance comes from the Family Court of Muğla,



       1
           Gushlak v. Gushlak, 486 F. App’x 215, 217 (2d Cir. 2012) (“It is neither uncommon nor
improper for district courts to grant applications made pursuant to § 1782 ex parte. The
respondent’s due process rights are not violated because he can later challenge any discovery
request by moving to quash pursuant to Federal Rule of Civil Procedure 45[(d)](3).”). See also In
re Letters Rogatory from Tokyo Dist., Tokyo, Japan, 539 F.2d 1216, 1219 (9th Cir. 1976) (“Letters
Rogatory are customarily received and appropriate action taken with respect thereto ex parte. The
witnesses can and have raised objections and exercised their due process rights by motions to
quash the subpoenas.”); In re Letter of Request from Supreme Ct. of Hong Kong, 138 F.R.D. 27,
32 n.6 (S.D.N.Y. 1991); In re Application of Masters for an Order Pursuant to 28 U.S.C. § 1782
to Conduct Discovery for Use in a Foreign Proceeding, 315 F. Supp. 3d 269, 272 (D.D.C. 2018);
In re Anglin, No. 7:09cv5011, 2009 WL 4739481, at *1-2 (D. Neb. Dec. 4, 2009). Note, even
though these applications are generally filed ex parte, they do not need to be filed under seal. See,
e.g. Order denying Motion to Seal U.S.’s Application for Ex Parte Order Appointing
Commissioner Pursuant to 28 U.S.C. § 1782, In re Mutual Assistance of Local Court of Wetzlar,
Germany, 1:17-mc-00078-SKO, 2018 WL 306678, at *3 (E.D. Cal. Jan. 5, 2018).

                                                 1
            Case 2:21-mc-00211-HLT Document 2 Filed 07/26/21 Page 2 of 9




Turkey. Specifically, the Court has issued a Letter of Request requesting judicial assistance to

obtain testimony for use in the case captioned Özgur Ersan v. Deniz Tekin Ersan, Ref No.:

2019/453, Foreign Reference Number 189-25-21-30. See Declaration of Assistant United States

Attorney Steven W. Brookreson, Attachment 1 [hereinafter Brookreson Decl.] (Letter of Request

dated March 9, 2021)

       The facts of this case, as stated in the Letter of Request, indicate that this is a civil

proceeding in which the Family Court of Muğla, Turkey is adjudicating a divorce between Özgur

Ersan and Deniz Tekin Ersan. In order to make its determination, the Court is requesting

information regarding Shane Robert Cooney’s knowledge of the Ersans’ conduct.

       The Family Court of Muğla, Turkey’s request was transmitted to the U.S. Department of

Justice, Civil Division, Office of Foreign Litigation, Office of International Judicial Assistance in

Washington D.C. pursuant to the Hague Convention on the Taking of Evidence Abroad in Civil

or Commercial Matters, Mar. 18, 1970, 23 U.S.T. 2555, 847 U.N.T.S. 12140 [hereinafter HCCH

1970 Evidence Convention].

       The request was then transmitted to the U.S. Attorney’s Office for the District of Kansas

for execution in accordance with 28 C.F.R. § 0.49(c). In order to execute these requests for

international judicial assistance, authority must be obtained from this Court. 28 U.S.C. § 1782.

               ATTEMPTS TO OBTAIN THE REQUESTED INFORMATION

       1.      The United States Department of Justice, Office of International Judicial

Assistance, sent three packages to the witness requesting his willing cooperation in this matter,

dated April 5, 2021, May 5, 2021, and June 2, 2021 respectively. The packages contained an

“Execution Affidavit of Letter of Request” setting forth the mere six questions the Family Court

of Muğla, Turkey requests Shane Robert Cooney to provide answers. The government posits that

answering the questions in the forms provided would have caused Shane Robert Cooney little

                                                 2
            Case 2:21-mc-00211-HLT Document 2 Filed 07/26/21 Page 3 of 9




inconvenience. All three packages were delivered and signed for by S. Cooney or S.hne. See

Brookreson Decl., Exhibits 2-4.

       2.      In addition to these efforts, the United States Attorney’s Office for the District of

Kansas sent the witness a letter by US Postal Certified Mail on July 8, 2020, which was

successfully delivered on July 12, 2021 offering a final opportunity to willingly cooperate with the

foreign request for evidence. See Brookreson Decl., Exhibit 6.

       To date, Shane Robert Cooney has not provided responses to the interrogatories despite

being provided ample opportunity to do so voluntarily.

ARGUMENT

       I.      THE HCCH 1970 EVIDENCE CONVENTION

       The HCCH 1970 Evidence Convention affords each signatory nation the use of the judicial

process of other signatory nations, where such assistance is needed in civil or commercial matters,

“to facilitate the transmission and execution of Letters of Request and to further the

accommodation of the different methods which they use for this purpose.” HCCH 1970 Evidence

Convention pmbl. The HCCH 1970 Evidence Convention “prescribes certain procedures by which

a judicial authority in one contracting state may request evidence located in another contracting

state.” Société Nationale Industrielle Aérospatiale v. U.S. Dist. Court for the S. Dist. of Iowa, 482

U.S. 522, 524 (1987). The HCCH 1970 Evidence Convention is in force in both the United States

and the Republic of Turkey. Hague Conference on Private International Law, Status Table for the

Convention of 18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial Matters,

available at https://www.hcch.net/en/instruments/conventions/status-table/?cid=82 (last visited

July 12, 2021) (The HCCH 1970 Evidence Convention entered into force in Turkey on October

12, 2004.



                                                 3
             Case 2:21-mc-00211-HLT Document 2 Filed 07/26/21 Page 4 of 9




       Article 10 of the HCCH 1970 Evidence Convention provides that:

       In executing a Letter of Request the requested authority shall apply the appropriate
       measures of compulsion in the instances and to the same extent as are provided by its
       internal law for the execution of orders issued by the authorities of its own country or of
       requests made by parties in internal proceedings.

       HCCH 1970 Evidence Convention, art. 10. Furthermore, Article 9 of the HCCH 1970

Evidence Convention provides, in pertinent part, that: “the judicial authority which executes a

Letter of Request shall apply its own law as to the methods and procedures to be followed, and

that a ‘Letter of Request shall be executed expeditiously.’” Id. at art. 9.

       Under Article VI of the United States Constitution, treaties, such as the HCCH 1970

Evidence Convention, are the law of the land, on an equal footing with acts of Congress, and are

binding on the courts. See Bell v. Clark, 437 F.2d 200, 203 (4th Cir. 1971). See also Gandara v.

Bennett, 528 F.3d 823, 830 (11th Cir. 2008) (stating that self-executing treaties are “immediately

and directly binding on state and federal courts pursuant to the Supremacy Clause”) (Rodgers, J.,

concurring) (quoting Medellin v. Texas, 552 U.S. 491, 510 (2008)); Bishop v. Reno, 210 F.3d 1295,

1299 (11th Cir. 2000) (concluding that “an Act of Congress” is on “full parity with a treaty”)

(quoting Reid v. Covert, 354 U.S. 1, 18 (2000).

       II.      STATUTORY CONSIDERATIONS WEIGH IN FAVOR OF
                GRANTING THE UNITED STATES’ APPLICATION

       The authority for this Court to assist foreign tribunals in obtaining testimony is contained

in 28 U.S.C. § 1782. This section states:

                Assistance to foreign and international tribunals and to litigants
                before such tribunals

                (a) The district court of the district in which a person resides or is
                    found may order him to give his testimony or statement or to
                    produce a document or other thing for use in a proceeding in a
                    foreign or international tribunal, including criminal
                    investigations conducted before formal accusation. The order


                                                  4
          Case 2:21-mc-00211-HLT Document 2 Filed 07/26/21 Page 5 of 9




                   may be made pursuant to a letter rogatory issued, or request
                   made, by a foreign or international tribunal or upon the
                   application of any interested person and may direct that the
                   testimony or statement be given, or the document or other thing
                   be produced, before a person appointed by the court. By virtue
                   of his appointment, the person appointed has power to
                   administer any necessary oath and take the testimony or
                   statement. The order may prescribe the practice and procedure,
                   which may be in whole or part the practice and procedure of the
                   foreign country or the international tribunal, for taking the
                   testimony or statement or producing the document or other
                   thing. To the extent that the order does not prescribe otherwise,
                   the testimony or statement shall be taken, and the document or
                   other thing produced, in accordance with the Federal Rules of
                   Civil Procedure.

28 U.S.C. § 1782(a). See also Aerospatiale, 482 U.S. at 529 (providing a brief history of the

HCCH 1970 Evidence Convention). Section 1782 “is the product of congressional efforts, over

the span of nearly 150 years, to provide federal-court assistance in gathering evidence for use in

foreign tribunals.” Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 247 (2004). By

this law, Congress intended that the United States set an example to other nations by making

judicial assistance generously available. See, e.g., In re Request for Assistance from Ministry of

Legal Affairs of Trin. & Tobago, 848 F.2d 1151, 1153-54 (11th Cir. 1988) (discussing several

historical instances in which Congress has broadened § 1782, each time increasing the statute’s

ability to provide international judicial assistance), abrogated on other grounds by Intel Corp., 542

U.S. 241. District courts have repeatedly appointed Assistant United States Attorneys to act as

commissioners pursuant to this provision for the purpose of rendering judicial assistance to foreign

courts in response to a request for assistance. See, e.g., In re Clerici, 481 F.3d 1324, 1327 (11th

Cir. 2007) (affirming a district court’s appointment of an Assistant United States Attorney to obtain

sworn answers to questions posed in letters rogatory). See also In re Request for Judicial

Assistance From the Nat'l Court of Original Jurisdiction No. 68 in Buenos Aires, Argentina, No.



                                                 5
          Case 2:21-mc-00211-HLT Document 2 Filed 07/26/21 Page 6 of 9




3:19-MC-31-J-39MCR, 2019 WL 5528394 (M.D. Fla. Oct. 25, 2019) (appointing Department of

Justice Attorney commissioner to obtain evidence from Merrill Lynch).

        This Court is authorized to provide assistance to the Republic of Turkey Court if the three

requirements set forth in § 1782 are met. Those requirements are: (1) the person or document for

which discovery is sought resides or is found in the district; (2) the discovery is for use in a

proceeding before a foreign or international tribunal; and (3) the application is made “by a foreign

or international tribunal” or “any interested person.” In re Application Pursuant to 28 U.S.C. §

1782 for an Order Permitting Bayer AG to Take Discovery, 146 F.3d 188, 193 (3d Cir. 1988);

Schmitz v. Bernstein Liebhard & Lifshitz, LLP, 376 F.3d 79, 83 (2d Cir. 2004). See also S. Rep.

No. 88-1580 at 2 (1964), reprinted in 1964 U.S.C.C.A.N. 3783 (providing Congress’ general

statement regarding the purpose behind the statute); Intel, 542 U.S. at 248-49 (providing a brief

history of Section 1782 and federal court aid to foreign tribunals).

        Here, each of these threshold statutory requirements is easily met. First, Shane Robert

Cooney “resides or is found in” the District of Kansas because the witness resides in Fort Scott,

Kansas. See Brookreson Decl., Exhibit 1, at 4. Second, the Letter of Request explains that the

testimony is “for use in a proceeding before a foreign tribunal” as such testimony is needed to with

respect to “[t]he divorce case between aforementioned parties … before our court.” Id. Third, the

Letter of Request itself also reflects that it “is made by a foreign or international tribunal.” Schmitz,

LLP, 376 F.3d at 83.

        III.    DISCRETIONARY CONSIDERATIONS WEIGH IN FAVOR OF
                GRANTING THE UNITED STATES’ APPLICATION

        “[A] district court is not required to grant a § 1782(a) discovery application simply because

it has the authority to do so.” See Intel, 542 U.S. at 264. Indeed, § 1782 “affords the district courts

‘wide discretion’ in responding to requests for assistance in proceedings before foreign tribunals.”

                                                   6
          Case 2:21-mc-00211-HLT Document 2 Filed 07/26/21 Page 7 of 9




Al Fayed v. United States, 210 F.3d 421, 424 (4th Cir. 2000) (quoting In re Esses, 101 F.3d 873,

876 (2d. Cir. 1996)). The Supreme Court has set forth certain discretionary factors for a district

court to consider before granting a request for judicial assistance:

       (1) whether the person from whom discovery is sought is a participant in the foreign
       proceeding; (2) the nature of the foreign tribunal, the character of the foreign
       proceedings, and the receptivity of the foreign entity to judicial assistance; (3)
       whether the request conceals an attempt to circumvent foreign proof-gathering
       restrictions or other policies of a foreign country or the United States; and (4)
       whether the requested information is unduly intrusive or burdensome.

Intel, 542 U.S. at 264-65. “In exercising its discretion under § 1782, the district court should be

guided by the statute’s twin aims of providing efficient means of assistance to participants in

international litigation in our federal courts and encouraging foreign countries by example to

provide similar means of assistance to our courts.’” Al Fayed, 210 F.3d at 424 (quoting In re Malev

Hungarian Airlines, 964 F.2d 97, 100 (2d Cir. 1992)). See also United States v. Morris (In re

Letter of Request from Amtsgericht Ingolstadt, Fed. Republic of Ger.), 82 F.3d 590, 592 (4th Cir.

1996) (“Plainly, the . . . statute envision[s] considerable cooperation with foreign courts’ requests

for assistance and a general practice of reciprocity.”). Here again, each of these discretionary

factors weigh in favor of assisting the Family Court of Muğla, Turkey.

       With respect to the first factor, “although this factor was originally expressed as a

‘participant’ versus ‘nonparticipant’ analysis under the facts presented in Intel, the true question

at hand is whether the requested discovery is available to the foreign tribunal without the assistance

of this Court.” In re Request for Judicial Assistance from the Dist. Court in Svitavy, Czech, 748 F.

Supp. 2d 522, 526 (E.D. Va. 2010) [hereinafter In re Svitavy]. See also Intel, 542 U.S. at 264

(“[N]onparticipants in the foreign proceeding may be outside the foreign tribunal’s jurisdictional

reach; hence, their evidence, available in the United States, may be unobtainable absent § 1782(a)

aid.”). Shane Robert Cooney is not a party to the proceedings and is not subject to the Family

                                                  7
          Case 2:21-mc-00211-HLT Document 2 Filed 07/26/21 Page 8 of 9




Court of Muğla, Turkey’s jurisdiction because he is located in the State of Kansas, United States

of America; thus, the first factor weighs in favor of granting the motion.

       Second, there is nothing in the Letter of Request to suggest that this Court should decline

to grant the Application based on the nature of the Family Court of Muğla, Turkey or the character

of the proceedings. Additionally, this request was initiated by the Family Court of Muğla, Turkey

and not by an independent party; therefore, the Family Court of Muğla, Turkey is clearly receptive

to the assistance of this Court and the second factor weighs in favor of granting the motion. See In

re Svitavy, 748 F. Supp. 2d at 527 (discussing a specific application of the second Intel factor).

       With respect to the third factor, because the requester is the Family Court of Muğla, Turkey,

there is sufficient assurance that the request for judicial assistance is not an attempt to circumvent

Turkey’s discovery rules or to thwart policies of either the United States or Turkey. See In re

Svitavy, 748 F. Supp. 2d at 529 (“[T]he fact that the request was initiated by the Svitavy Court

itself, rather than a private litigant, provides sufficient assurance that the request does not attempt

to circumvent Czech discovery rules or Czech policy.”). Therefore, the third Intel factor weighs

in favor of granting the Family Court of Muğla, Turkey’s request for judicial assistance.

       And with respect to the fourth factor, the request seeks answers to six interrogatories and

therefore would not be unduly intrusive or burdensome. See, e.g., In re Svitavy, 748 F. Supp. 2d at

529 (holding that providing a DNA by buccal swab is not unduly burdensome). See also In re

Clerici, 481 F.3d at 1335 (holding that it was the witness’s burden to file a motion to limit

discovery, and as he had not done so, the Court was not going to address the scope of the request).

Thus, the fourth factor also weighs in favor of granting the request.

       In summary, consideration of the four discretionary factors set forth by the Supreme Court

in Intel favors authorizing judicial assistance to the Family Court of Muğla, Turkey.



                                                  8
          Case 2:21-mc-00211-HLT Document 2 Filed 07/26/21 Page 9 of 9




                                         CONCLUSION

       Attached to the Declaration of Assistant United States Attorney Steven W. Brookreson, II

is the proposed subpoena that this office intends to serve (in substantially similar format) on Shane

Robert Cooney should the Court grant the Application pursuant to 28 U.S.C. § 1782. Upon receipt,

the affidavit will be sent to the Department of Justice, Civil Division, Office of International

Judicial Assistance for transmission to the Family Court of Muğla, Turkey.

       WHEREFORE, the United States respectfully requests that the Court issue an Order, in the

form attached to the Application, appointing Assistant United States Attorney Steven W.

Brookreson, II Commissioner for the purpose of issuing a subpoena to execute the request for

international judicial assistance.

                                                      Respectfully submitted,

                                                      DUSTON J. SLINKARD
                                                      Acting United States Attorney


                                                      s/ Steven W. Brookreson, II
                                                      Steven W. Brookreson, II
                                                      Assistant United States Attorney
                                                      Ks. S. Ct. No. 28106
                                                      500 State Avenue, Suite 360
                                                      Kansas City, Kansas 66101
                                                      (913) 551-6730 (telephone)
                                                      (913) 551-6541 (facsimile)
                                                      Email: Steven.Brookreson@usdoj.gov

                                                      s/ Christopher Allman
                                                      CHRISTOPHER ALLMAN
                                                      Assistant United States Attorney
                                                      500 State Avenue, Suite 360
                                                      Kansas City, Kansas 66101
                                                      Ks. S. Ct. No. 14225
                                                      (913) 551-6730 (telephone)
                                                      (913) 551-6541 (facsimile)
                                                      E-mail: Chris.Allman@usdoj.gov



                                                 9
